Opinion
Per Curiam,
This is an appeal from the approval of certain amendments to the articles of incorporation of the Philadelphia Defender Association. Such approval is *528required under the Nonprofit Corporation Law, Act of May 5, 1933, P. L. 289, art. VII, §707, as amended, 15 P.S. §7707. Since the Nonprofit Corporation Law is silent on the question of an appeal in this type of case, an appeal in the nature of a broad certiorari was formerly allowable directly to this Court. See Nottingham Fire Co. Charter Case, 394 Pa. 631, 632, 149 A. 2d 119 (1959) ; In re Elkland Leather Workers’ Association, Inc., 330 Pa. 78, 80, 198 Atl. 13, 15 (1938). Under our new Constitution, however, such a direct appeal is no longer proper. Article V, Section 9, of the Constitution now specifically grants a right of appeal; the Act of December 2, 1968, P. L. , No. 351, 12 P.S. §1111.1 (Supp. 1970), implementing the Constitution, directs that such appeals be taken to the Superior Court unless otherwise provided by statute. See Plains Township School District Appeal, 438 Pa. 294, 265 A. 2d 358 (1970). Since there is no statutory provision for a direct appeal to this Court in the instant case, the appeal should have been taken to the Superior Court. Accordingly the case is remitted to the Superior Court “for hearing and decision.” Act of June 24, 1895, P. L. 212, §9, par. 3, 17 P.S. §194.